

116 HR 1811 IH: Countering the Chinese Government and Communist Party's Political Influence Operations Act
U.S. House of Representatives
2019-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1811IN THE HOUSE OF REPRESENTATIVESMarch 18, 2019Mr. Smith of New Jersey (for himself, Mr. Cuellar, Mrs. Hartzler, Mr. Gallagher, Mr. Ratcliffe, Mr. Meadows, and Mr. Perry) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require an unclassified interagency report on the political influence operations of the
			 Government of China and the Communist Party of China with respect to the
			 United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Countering the Chinese Government and Communist Party's Political Influence Operations Act. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Appropriations of the Senate;
 (B)the Committee on Armed Services of the Senate; (C)the Committee on Foreign Relations of the Senate;
 (D)the Committee on Health, Education, Labor, and Pensions of the Senate; (E)the Committee on the Judiciary of the Senate;
 (F)the Select Committee on Intelligence of the Senate; (G)the Committee on Banking, Housing, and Urban Affairs of the Senate;
 (H)the Committee on Appropriations of the House of Representatives; (I)the Committee on Armed Services of the House of Representatives;
 (J)the Committee on Education and Labor of the House of Representatives; (K)the Committee on Foreign Affairs of the House of Representatives;
 (L)the Committee on the Judiciary of the House of Representatives; (M)the Permanent Select Committee on Intelligence of the House of Representatives; and
 (N)the Committee on Financial Services of the House of Representatives. (2)Political influence operationsThe term political influence operations means the coordinated and often concealed application of dis­in­for­ma­tion, press manipulation, economic coercion, targeted investments, corruption, or academic censorship. Such efforts are often intended—
 (A)to coerce and corrupt United States interests, values, institutions, or individuals; and (B)to foster attitudes, behavior, decisions, or outcomes in the United States that support the interests of the Government of the People’s Republic of China or the Communist Party of China.
				3.Statement of policy
 (a)FindingsCongress finds the following: (1)The Government of China and the Communist Party of China employ a wide range of political, informational, and economic measures to influence, coerce, intimidate, or undermine the United States interests or the interests of United States partners and allies.
 (2)The December 2017 National Security Strategy of the United States of America states, Although the United States seeks to continue to cooperate with China, China is using economic inducements and penalties, influence operations, and implied military threats to persuade other states to heed its political and security agenda..
 (3)The political influence operations efforts of the Government of China and the Communist Party of China have received less scrutiny than similar efforts of the Government of the Russian Federation, but given China’s economic strength and the growing apparatus being used to spread its influence globally, efforts to promote its authoritarian ideal pose significant and consequential long-term challenges to United States interests and values.
 (4)The Government of China and the Communist Party of China use overt and covert means to target the political and economic elite, the media and public opinion, civil society and academia, and members of the Chinese diaspora.
 (5)The Government of China and the Communist Party of China employ an array of government entities, friendship and exchange organizations, private entities and businesspeople, and government-funded foundations, think tanks, educational and other projects to carry out political influence operations, which is often referred to as united front work.
 (6)These political influence operations violate national sovereignty, and as such, are fundamentally different from traditional efforts by states to shape international policy debates and improve their public image through public diplomacy and strategic communications campaigns.
 (7)The aims of the political influence operations of the Government of China and the Communist Party of China are—
 (A)to protect the political security of the Chinese Communist Party, both within China and globally; (B)to domestically and globally promote the idea that the Chinese Communist Party’s political and economic model is superior to the governments of Western democracies; and
 (C)to promote the interests of the regime globally. (8)The political influence operations of the Government of China and the Communist Party of China take advantage of the open and democratic nature of the United States, including—
 (A)constitutional protections for free speech and a free press; and (B)the desire of some individuals or institutions to attract Chinese investment, gain access to Chinese markets, or attain greater global influence.
 (b)Sense of CongressIt is the sense of Congress that— (1)the political influence operations of the Government of China and the Communist Party of China are not soft power intended to persuade, but sharp power intended—
 (A)to penetrate or corrupt democratic countries and undermine democratic institutions and freedoms; (B)to foster attitudes, behavior, laws, and policies favorable to the Government of China’s interest through disinformation, coercion, corruption, and other means;
 (C)to widen the scope of Chinese authoritarian influence around the world, including— (i)to suppress political opposition to the Chinese Communist Party; and
 (ii)to violate the internationally recognized human and civil rights of Chinese citizens living in nations around the world; and
 (D)to undermine the strength of American alliances around the world; and (2)the American people need reliable and current information—
 (A)to identify the key institutions, individuals, entities, and ministries that carry out such operations; and
 (B)to distinguish between malign political influence operations intended to undermine core American freedoms, democratic institutions, and cultural, educational, business, and people-to-people exchanges that may benefit the United States and China.
 (c)Statement of policyIt is the policy of the United States— (1)to clearly differentiate between the Chinese people and culture and the Government of China and the Communist Party of China in official statements, media, and messaging, and to ensure that efforts to curtail Beijing’s political influence operations do not lead to the targeting of Chinese-Americans or the Chinese diaspora;
 (2)to clearly differentiate between legal, internationally accepted public diplomacy and strategic communications campaigns and illicit activities to undermine democratic institutions or freedoms;
 (3)to protect United States citizens and legal residents from malign or coercive political influence operations;
 (4)to enhance cooperation and coordination with Australia, Canada, New Zealand, Taiwan (officially known as the Republic of China), and Mongolia, whose governments and institutions have faced acute pressure from the political influence operations of the Government of China and the Communist Party of China, and with other allies throughout the world;
 (5)to create strategies to ensure that countries in Africa, the Western Hemisphere, Southeast Asia, and elsewhere are aware of China’s sharp power and provide needed capacity to counter them effectively;
 (6)to implement more advanced transparency requirements concerning collaboration with Chinese actors for media agencies, universities, think tanks, and government officials;
 (7)to use various forums to raise awareness about— (A)the goals and methods of the political influence operations of the Government of China and the Communist Party of China; and
 (B)common patterns and approaches used by Chinese intelligence agencies or related actors; (8)to require greater transparency for Confucius Institutes, think tanks, academic programs, and nongovernmental organizations funded primarily by the Government of China, the Communist Party of China, or by individuals or public or private organizations with a demonstrable affiliation with the Government of China or the Communist Party of China that are operating in the United States to register through the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.) or a comparable mechanism;
 (9)to seek ways to increase Chinese language proficiency among mid-career professionals that do not rely on funding linked to the Government of China;
 (10)to ensure that existing tools are sufficiently screening for the risk of Chinese influence operations; and
 (11)to create more flexible tools, as needed, with the goals of— (A)screening investments from the Government of China or sources backed by the Government of China to protect against the takeover of United States companies by Chinese state-owned or state-driven entities; and
 (B)protecting institutions or business sectors critically important to United States national security and the viability of democratic institutions.
					4.Strategy to counter “sharp power” political influence operations and To protect United States
			 citizens
 (a)In generalThe Secretary of State, in coordination with all relevant Federal agencies shall develop a long-term strategy—
 (1)to carry out the policy statements set forth in section 3(c); (2)to effectively counter the sharp power political influence operations of the Chinese Communist Party globally and in the United States;
 (3)to ensure that United States citizens, particularly Chinese Americans and members of the Chinese, Uyghur, and Tibetan diaspora who are who are often the victims and primary targets of malign political influence operations, are protected;
 (4)to ensure that— (A)the United States Government strategy to protect the communities described in paragraph (3) is clearly communicated by relevant Federal officials; and
 (B)secure outlets are created for reporting on intimidation and surveillance; (5)to ensure that Chinese nationals who are legally studying, living, or working temporarily in the United States know that intimidation or surveillance by the Government of China and the Communist Party of China is an unacceptable invasion of their rights while they reside in the United States; and
 (6)to provide secure outlets for reporting on intimidation and surveillance. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, or an appropriate high-ranking official, shall—
 (1)submit an unclassified report containing the strategy required under subsection (a) to the appropriate congressional committees; or
 (2)describe the strategy required under subsection (a) through unclassified testimony before the Committee on Foreign Relations of the Senate or the Committee on Foreign Affairs of the House of Representatives. 5.Report on the political influence operations of the Government of China and the Communist Party of China (a)In generalBecause it is important for American policymakers and the American people to be informed about the influence operations described in section 3, not later than 270 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence, and in consultation with the heads of relevant Federal departments and agencies, shall submit an unclassified report to the appropriate congressional committees that describes the political influence operations of the Government of China and the Communist Party of China affecting the United States and not more than 5 allies and partners most impacted by the Government of China’s influence operations in their countries (as determined by the Director of National Intelligence), including efforts—
 (1)to exert influence over United States governmental or nongovernmental institutions or individuals, or government officials among United States allies and partners;
 (2)to coerce or threaten United States citizens or legal permanent residents or their families and associates living in China or elsewhere;
 (3)to undermine democratic institutions and the freedoms of speech, expression, the press, association, assembly, religion, or academic thought;
 (4)to otherwise suppress information in public fora, in the United States and abroad; or (5)to develop or obtain property, facilities, infrastructure, business entities, or other assets for use in facilitating the activities described in paragraphs (1) through (4).
 (b)ContentsThe report required under subsection (a) shall also include recommendations for the President and Congress relating to—
 (1)the need for additional resources or authorities to counter political influence operations in the United States directed by the Government of China or the Communist Party of China, including operations carried out in concert with allies;
 (2)whether a permanent office to monitor and respond to political influence operations of the Government of China and the Communist Party of China should be established within the Department of State or the Office of the Director of National Intelligence; and
 (3)whether regular public reports on the political influence operations of the Government of China and the Communist Party of China are needed to inform Congress and the American people of the scale and scope of such operations.
				